UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantþFiled by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under §240.14a-12 Two Rivers Water and Farming Company (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o
